EXAMINER’S COMMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
It is noted that the amendment to the claims filed on 7/12/2021 does not comply with the requirements of 37 CFR 1.121(c) because the amendment does not include markings to indicate the changes that have been made relative to the immediate prior version of the claims.  Specifically, a comma was deleted after the phrase “(a) transfecting a cell with a biotinylated miRNA” without markings.  The word “complex” was added in step (c) after “miRNA-RNA” without underlining.  However, in the interest of compact prosecution, the amendment to the claims has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Zachariades on 9/14/2021.

The application has been amended as follows: 

In the specification:
Page 20, lines 30-31 have been amended as follows:
A-Figure 17Q is a Table that details the RNA targets for miR-522 identified by Pulldown-seq and their expression levels upon miR-522 overexpression.

In the claims:
In claim 4, line 3, “(i)” has been deleted.
18-24. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 7/12/2021 adopts the Examiner’s suggestions provided in the Office action mailed 4/13/2021 and obviates the rejections of record.
The closest prior art is Lal et al (Capture of MicroRNA-bound mRNAs identifies the tumor suppressor miR-34a as a regulator of growth factor signaling. PLoS Genetics, Vol. 7, No. 11, e1002363, November 10, 2011, printed as pages 1-17).  Lal et al teach a method for pull-down of RNAs associated with a miRNA, comprising transfecting a cell with a biotinylated miRNA, lysing the cell in a lysis buffer without a macromolecular crowding agent, isolating biotinylated miRNA-RNA complex from the cell lysate by binding the biotinylated miRNA in the complex to streptavidin-coated beads in the absence of a macromolecular crowding agent, using Trizol LS reagent to isolated RNA pulled-down with the biotinylated miRNA, and using the pulled-down RNA for qRT-PCR or mRNA microarray analysis (e.g., page 14, right column, 1st full paragraph; paragraph bridging pages 14-15).  Lal et al teach that the method does not directly identify miRNA response elements (MREs) (e.g., page 12, paragraph bridging columns).  Lal et al suggest that the method could be modified to include cross-linking, RNase digestion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699